DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Yangzhou Du, on 3/24/2021:

CLAIMS
3.	(Currently Amended) The system of claim 1, wherein the estimation model further includes a third sub-model, determining the ETA of the user arriving at a destination when the user travels along the target route, wherein the at least one processor is further caused to:
determine a second vector based on the second cell state data and the second output; and
determine the ETA based on the second vector and the third sub-model.

when obtaining the estimation model, the at least one processor is further caused to:
obtain the estimation model from a storage device, wherein the estimation model stored in the storage device is generated by operations including:
Response to Final Office Action Attorney Docket No.: 20615-0094US00 Application No.: 16/713,049 Page 4 of 19 obtain a plurality of historical routes and historical times of arrival of particular users arrived at destinations when the particular users traveled along the plurality of historical routes;
determine historical characteristic data of each of the plurality of historical routes, wherein the historical characteristic data includes first training feature data corresponding to at least a portion of each of the plurality of historical routes; and
generate the estimation model based on the first training feature data and the historical times of arrival of users arrived at the destinations when the users traveled along the plurality of historical routes.

8.	(Currently Amended) The system of claim 1, wherein when obtaining the estimation model, the at least one processor is further caused to:
Response to Final Office Action Attorney Docket No.: 20615-0094US00 Application No.: 16/713,049 Page 5 of 19 obtain the estimation model from a storage device, wherein the estimation model stored in the storage device is generated by operations including:
obtaining, from a plurality of historical routes, one or more first training routes and one or more second training routes;
extracting first historical characteristic data and first historical times of arrival of users arrived at destinations when the users traveled along the one or more first training routes;

extracting second historical characteristic data and second historical time of arrival of users arrived at destinations when the users traveled along the one or more second training routes;
determining a second ETA determination model by modifying the first ETA determination model based on the second historical characteristic data and the second historical time of arrival; and
generating the estimation model based on the first ETA determination model and the second ETA determination model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Charles J Han/
Primary Patent Examiner, Art Unit 3662